Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 June 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Friday morning.— recd. 21 June 1805
                     
                  
                  We have now struck all the centers & I have employed Laborers to remove all the rubbish from the Ground story of the Capitol. If convenient to you to call when taking your ride at one o’clock, I shall be very happy to wait upon you to show You the Work, & will attend at the Building at that hour. The Men will then be at dinner & not return till two o’clock.
                  With true respect
                  
                     B H Latrobe.
                  
               